FILE COPY


SHERRY RADACK                                                                   CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                  CLERK OF THE COURT

TERRY JENNINGS                                                                 JANET WILLIAMS
EVELYN KEYES                                                                    CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE                    Court of Appeals                         PHONE: 713-274-2700
                                                                               FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE                          First District                           www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                         301 Fannin Street
 JUSTICES
                                  Houston, Texas 77002-2066

                                            April 13, 2015

 Arturo Melo Medina
 Darrington Unit
 59 Darrington Road
 Rosharon, TX 77583

  RE:      Court of Appeals Number: 01-96-00259-CR, 01-96-00260-CR, 01-96-00261-CR
           Trial Court Case Number: 9427214, 9427213, 9427947

   Style: Medina, Arturo Melo v. The State of Texas

   This is to acknowledge your communication received April 8, 2015, with reference to your direct
   appeal. Please be advised that the current status of your appeal is:

   1.   Enclosed is a copy of the Opinion in your appeal.
   2.   Enclosed is a copy of the Mandates in your appeal
   3.   Our records indicate that the mandate issued on June 8, 1998.


                                                       Very truly yours,




                                                       Christopher A. Prine
                                                       Clerk of the Court